Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Montagnani et al. (US PG Pub 2017/0028666 equivalent to WO 2015/150452) in view of Gambini (US Patent 6,688,366).
For claim 1:  Montagnani et al. teaches an embossing device (see Figs. 13 and 27) comprising: an embossing area (see Fig. 13, generally the region backed by the panel 203 seen in Fig. 13, and more particularly the regions of the rollers 211, 207, 209, 213 in Fig. 13) in which are arranged at least: a first embossing roller 207; a second embossing roller 209 (see paragraph 148); a first pressure roller 211 co-acting with the first embossing roller 207 (see Fig. 13, paragraph 149); a second pressure roller 213 co-acting with the second embossing
roller 209 (see paragraph 149); a storage unit (see Fig. 13, at least sections 249A, 249B) configured for containing spare embossing rollers 251, 253, for replacing one or the other of said first embossing roller 207 and second embossing roller 209 in the embossing area (se paragraph 168); the storage unit  is distanced from the embossing area and is arranged 249A, 249B are upstream of the embossing area) and the embossing device comprising a transfer device configured and arranged for transferring the embossing rollers from the embossing area to the storage area and vice versa (see Figs. 16-26) and that the transfer device movable along cross beams 237.  Montagnani et al. does not teach that the storage unit develops substantially vertically, and is provided with mutually superposed seats for receiving embossing rollers or that the cross beams arranged at a height higher than the embossing area.  However, Gambini teaches providing the storage substantially vertically and provided with mutually superimposed seats for receiving embossing rollers wherein the cross beam for the transportation of the stored replacement rollers is provided at a height higher than the embossing area (see Fig. 3, providing of the cylinders 17’, 17’’, 18’, 18’’ in storage above the rollers 17, 18 and providing of the transportation device 26 above the embossing area.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Montagnani et al. to provide the storage structure vertically, above the embossing area for the purpose of keeping the future rollers above residue from the embossing area and provide the transportation device above the embossing area to move the rollers in the modified storage area to the embossing area for replacement of the rollers as necessary.
For claim 2:  The combination of Montagnani et al. and Gambini teaches the embossing device of claim 1 and Montagnani et al. teaches a base upon which the embossing area and storage unit are mounted (see Fig. 13, the floor below both units).
For claim 3:  The combination of Montagnani et al. and Gambini teaches the embossing device of claim 2 wherein the embossing area is arranged between two sides (see Fig. 13, the 203 comprises a left and right side, and also a top and bottom side, both pairs of sides bounding the embossing and pressure rollers) wherein the storage unit is at a distance from said sides (see Gambini, Fig. 3, the cylinders are above the sides of the frame holding the embossing unit).
For claim 4:  The combination of Montagnani et al. and Gambini teaches the embossing device of claim 3 wherein between the storage unit and the sides, a passage for equipment or machine personnel is provided (see Fig. 3 of Gambini, in a broadest reasonable interpretation, the gap seen between roller 14 and 18’’ permits passage of equipment or machine personnel).
For claim 7:  The combination of Montagnani et al. and Gambini teaches the embossing device of claim 1 and Gambini further teaches that the cross beams 26 are arranged above a base of the embossing device and extend between sides and the storage unit (see Fig. 3).
For claim 13:  The combination of Montagnani et al. and Gambini teaches the device of claim 1 and Montagnani et al. further teaches a glue dispenser 229, 231 (see Fig. 13) having a glue applicator roller 231 and wherein the storage unit comprises seats for interchangeable glue applicator rollers (see Fig. 13, the size of the glue roller and the embossing roller appears to be identical, so the seat for embossing rollers are also structurally seats for glue applicator rollers).
For claim 15:  The combination of Montagnani et al. and Gambini teaches the device of claim 1 and Montagnani et al. further teaches a carriage 241, 241A being adapted to be removed from and introduced to the storage unit wherein the carriage comprises at least one support 241A for one spare embossing roller (see Figs. 21-28).
For claim 16:  The combination of Montagnani et al. and Gambini teaches the device of claim 1 and Montagnani et al. further teaches that the carriage is movable in a direction transversal to the feeding direction of the plies (see Fig. 13, the carriage moves both vertically and horizontally, the direction f1, f2 seen in Fig. 13 is the feeding direction of the plies, the direction f239 is the transversal direction of the carriage).
For claim 17:  The combination of Montagnani et al. and Gambini as applied to the apparatus claim 1 above performs the steps of claim 17 in routine operation.  The stopping of the device, removing of the roller from the device, removing of the roller from the storage unit and starting of the operation can be seen in Figs. 13-18 of Montagnani et al., the combination with Gambini addressing the structural distinctions in the language of the claim.
For claim 18:  The combination of Montagnani et al. and Gambini teaches the method of claim 17 above where the roller is an embossing roller (see Fig. 13).
For claim 19:  The combination of Montagnani et al. and Gambini teaches the device of claim 3 and Montagnani et al. further teaches that at least one of the first and second embossing rollers is fitting with its own supporting bears in a pair of respective seats each having a portion formed by a respective side and a closure portion carried by a movable unit sliding on guides wherein the seats are openable by the movable unit along the guides away from the sides for easy replacement of the at least one embossing roller (see paragraph 203, 204).
For claim 20:  The combination of Montagnani et al. and Gambini teaches the device of claim 3 and the combination further teaches that the storage unit is mounted on a base on which the sides of the embossing unit are also mounted that support the rollers in the embossing area thereby creating a single structure (see Fig. 13 of Montagnani et al., providing 13 still mounts all of the structures 22, 22’, 22’’ in a single structure).
Claims 8-10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Montagnani et al. (US PG Pub 2017/0028666 equivalent to WO 2015/150452) and Gambini (US Patent 6,688,366) as applied to claim 7 above, and further in view of Catelli (US PG Pub 2008/0229958).
For claim 8:  The combination of Montagnani et al. and Gambini teaches all of the limitations of claim 8 except that the transfer device is movable according to at least two translation axes, particularly from the storage location now furnished above the embossing area.  However, Catelli teaches provision of a transfer device 8, 80 for moving a replacement embossing roller into an embossing area of a printing unit (see Figs. 1 and 4, paragraph 40) wherein the transfer device 8, 80 is movable along two translation axes (see Fig. 1).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Montagnani et al. and Gambini to provide a transfer device moving in two translation axes to move a replacement embossing roller for a storage location provided distant in two translation axes from the embossing area for the purpose of storing and replacing rollers in a system having a lower vertical profile.  In combination, the roll changing structures from Montagnani et al. can be retained, which also provide vertical and horizontal motion (see paragraph 165), the secondary reference is relied upon to teach transportation in two directions from a portion above the embossing area.
For claim 9:  The combination of Montagnani et al., Gambini and Catelli teaches the device of claim 8 wherein the translation axes are orthogonal to each other and wherein 8, 80 is still along both axes, likewise this motion occurs in Montagnani et al., Figs. 28-30, paragraph 165).
For claim 10:  The combination of Montagnani et al., Gambini and Catelli teaches the device of claim 9 wherein Montagnani et al. teaches that the transfer device 241 comprises a pair of arms 241A (see paragraph 173, double arms 241A) ending with engagement hooks 241A (see Fig. 28) for engaging the embossing rollers.
For claim 14:  The combination of Montagnani et al. and Gambini teaches the device of claim 7 and Montagnani et al. further teaches a glue dispenser 229, 231 (see Fig. 13) having a glue applicator roller 231 and wherein the storage unit comprises seats for interchangeable glue applicator rollers (see Fig. 13, the size of the glue roller and the embossing roller appears to be identical, so the seat for embossing rollers are also structurally seats for glue applicator rollers).  The combination does not teach that the transfer device is configured and controlled for transferring the glue applicator rollers from the storage unit to the embossing area and vice versa.  However, Catelli teaches provision of a transfer device 8, 80 for moving a glue applicator roller into an embossing area of a printing unit (see Figs. 1 and 4, paragraph 40, the hooped hooks 80 can transfer rollers are not restricted to operation to lifting only one direction).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Montagnani et al. and Gambini to provide a transfer device .
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Montagnani et al. (US PG Pub 2017/0028666 equivalent to WO 2015/150452), Gambini (US Patent 6,688,366) and Catelli (US PG Pub 2008/0229958) as applied to claim 10 above, and further in view of Spatafora (US PG Pub 2006/0086266).
For claim 11:  The combination of Montagnani et al., Gambini and Catelli teaches the device of claim 10 wherein the embossing rollers 207, 209 are provided with annular grooves configured and arranged for co-acting with the engagement hooks (see Fig. 28).  The combination is silent as to provision of sleeves about a supporting journal.  However, Spatafora teaches providing an embossing roller 3 as a cylindrical sleeve 22 around a journal 13 (See paragraph 20, Fig. 2).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Montagnani et al., Gambini and Catelli to provide the embossing roller as a sleeve around a journal as taught by Spatafora for the purpose of allowing the sleeve to be replaced after wearing to reuse the roller with less material consumption.
For claim 12:  The combination of Montagnani et al., Gambini, Catelli and Spatafora teaches the device of claim 11 wherein each annular groove is provided with bevels facilitating the insertion of the engagement hooks (see Fig. 28 of Montagnani et al., the general shape of the groove matching against the hook 241A is a bevel).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID H BANH whose telephone number is (571)270-3851. The examiner can normally be reached M-F 12-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David M Gray can be reached on (571) 272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID H BANH/             Primary Examiner, Art Unit 2853